United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Bernard Humbles, for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0203
Issued: March 10, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 4, 2019 appellant, through his representative, filed a timely appeal from a
May 24, 2019 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As
more than 180 days has elapsed from the last merit decision, dated January 16, 2018, to the filing

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On January 31, 2017 appellant, then a 66-year-old housekeeping aid, filed a traumatic
injury claim (Form CA-1) alleging that on January 30, 2017 he experienced a swollen and painful
right knee when his knee gave out and caused him to fall to the floor while he was positioning
beds in the ambulatory surgery ward while in the performance of duty.4 He stopped work on the
filing date of his claim and submitted medical evidence in support of his claim.
After further development, OWCP, by decision dated May 4, 2017, denied appellant’s
traumatic injury claim, finding that the alleged January 30, 2017 incident did not occur within the
performance of duty.
On May 17, 2017 appellant requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review.
OWCP subsequently received additional medical evidence. In a March 6, 2017 attending
physician’s report (Form CA-20), Dr. Allan L. Bucknell, a Board-certified orthopedic surgeon,
noted a history of injury that on January 30, 2017 appellant hit his knee and fell injuring his right
shoulder at work. He diagnosed aggravated osteoarthritis and rotator cuff tear of the right shoulder.
Dr. Bucknell advised that the diagnosed conditions were caused or aggravated by the described
employment activity.
A March 8, 2017 right shoulder magnetic resonance imaging (MRI) scan report by
Dr. Troy L. Miller, a diagnostic radiologist, and Dr. Richard J. Oh, a Board-certified diagnostic
radiologist, provided an impression of massive rotator cuff tear involving most of the supraspinatus
tendon with the small posterior segment still intact. There was also retraction of the tendon to the
level of the superior humeral head. Additionally, there was no significant muscle atrophy.

2

5 U.S.C. § 8101 et seq.

3

The Board notes that, following the May 24, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
4
Appellant has a prior claim under OWCP File No. xxxxxx910, for a September 12, 2016 traumatic injury. OWCP
accepted the claim for chondromalacia and tear of the articular cartilage of the right knee.

2

Dr. Miller and Dr. Oh further provided an impression of advanced hypertrophic degenerative joint
disease of the acromioclavicular joint.
Dr. Lorenzo Silvestri, a Board-certified orthopedic surgeon, noted in an April 3, 2017 Form
CA-20 report, a history of injury that on January 30, 2017 appellant fell at work. He diagnosed
right rotator cuff tear. Dr. Silvestri advised that the diagnosed condition was caused or aggravated
by the described employment activity.
During the telephonic hearing, held on November 16, 2017, appellant described the work
duties he was performing at the time of injury on September 12, 2016 and January 30, 2017, the
development of his right knee and right shoulder conditions, and history of his medical treatment.
OWCP thereafter continued to receive medical evidence, including an October 24, 2016
right knee MRI scan report by Dr. Nathan D. Hensley, a Board-certified diagnostic radiologist.
Dr. Hensley provided an impression of osteoarthritis, severe in the medial compartment where
there was full-thickness chondral thinning and marked diffuse degeneration of the posterior horn
of the medial meniscus. There was also a small full-thickness chondral defect along the posterior
weight-bearing portion of the lateral femoral condyle and mild patellofemoral chondromalacia.
Additionally, Dr. Hensley provided an impression of sprain/partial tear of the anterior cruciate
ligament (ACL) versus appearance related to mucoid degeneration. He recommended clinical
correlation with regard to instability. There was an irregular and a buckled appearance of the
posterior cruciate ligament (PCL) without disruption. Dr. Hensley also noted impressions of
moderate-to-large joint effusion and popliteal cyst, remote medial collateral ligament (MCL)
injury, and popliteus tendinosis.
Dr. Larisa Ravdel, a physician specializing in family and general medicine, reported, in a
December 22, 2017 letter, that appellant sustained a work-related right knee injury on
September 12, 2016 and a right shoulder injury on January 30, 2017. She noted that he continued
to have right knee problems.
OWCP received correspondence from the employing establishment, including a
September 26, 2017 letter from Karissa Stewart, a nurse manager, who described appellant’s
employment duties as a housekeeper. A partial undated letter from Amanda Martinez, a deputy
service chief and emergency operation center manager, indicated that appellant resigned from his
housekeeper position because he was unable to return to full-duty work.
By decision dated January 16, 2018, an OWCP hearing representative modified the May 4,
2017 decision, finding that the January 30, 2017 employment incident occurred while appellant
was in the performance of duty. The claim remained denied, however, as the medical evidence of
record was insufficient to establish a causal relationship between appellant’s diagnosed conditions
and the accepted employment incident. Additionally, the hearing representative noted that, since
appellant’s prior work-related injury had been cross-referenced in the factual and medical evidence
in the instant case, she directed OWCP to administratively combine the current claim under OWCP
File No. xxxxxx361 with OWCP File No. xxxxxx910.

3

On June 18, 2018 appellant again contended that he sustained an injury as a result of his
housekeeper duties and that accompanying documents supported his claim.
Undated affidavits and affidavits dated February 9, 2018 from appellant’s coworkers
acknowledged that, through their conversations with appellant after his injury on September 12,
2016 and January 30, 2017, he showed right knee symptoms while performing his housekeeper
duties.
Progress notes from the employing establishment medical center dated September 12 and
14, 2016 indicated appellant’s diagnoses of right gluteal contusion and musculoskeletal strain.
In a January 30, 2017 right knee x-ray report, Dr. Alan Xu, a Board-certified diagnostic
radiologist, provided an impression of no acute osseous abnormality. He also provided
impressions of mild degenerative changes and suggestion of at least small joint effusion.
An additional report dated March 8, 2017 from Dr. Miller noted that an MRI scan of
appellant’s right knee revealed prominent irregularity and thickening of the PCL, compatible with
partial thickness tearing. There was also marked thickening and edema of the intact ACL,
compatible with strain and partial thickness tearing. There was prominence reactive marrow
edema within the tibial spine adjacent to the ACL insertion and prominent reactive marrow edema
within the distal femur at the level of the condylar notch. Dr. Miller further noted an impression
of small-to-moderate-sized knee joint effusion and associated synovitis. Additionally, he provided
an impression of complex degenerative tearing of the peripherally extruded body and posterior
horn of the medial meniscus. Lastly, Dr. Miller provided an impression of advanced medial
compartment chondromalacia with large areas of full-thickness cartilage loss on both sides of the
joint space and foci of subchondral marrow edema on both sides of the medial compartment joint
space.
An April 3, 2017 right shoulder x-ray report from Dr. Francis I. Donahue, a diagnostic
radiologist, noted an impression of degenerative and post-traumatic changes as described.
On March 18, 2019 appellant requested reconsideration.
OWCP thereafter received duplicate copies of Dr. Hensley’s October 24, 2016 right knee
MRI scan report, Dr. Bucknell’s March 6, 2017 Form CA-20 report, Dr. Oh’s March 8, 2017 right
shoulder MRI scan report, Dr. Silvestri’s April 3, 2017 Form CA-20 report, Dr. Ravdel’s
December 22, 2017 report, and Ms. Stewart’s September 26, 2017 letter.
By decision dated May 24, 2019, OWCP denied appellant’s reconsideration request,
finding that it was untimely filed and failed to demonstrate clear evidence of error.

4

LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.5 This discretionary authority, however, is subject to certain restrictions. A request
for reconsideration must be received within one year of the date of OWCP’s decision for which
review is sought.6 Timeliness is determined by the document receipt date (i.e., the “received date”
in OWCP’s Integrated Federal Employees’ Compensation System (iFECS)).7 Imposition of this
one-year filing limitation does not constitute an abuse of discretion.8
When a request for reconsideration is untimely, OWCP undertakes a limited review to
determine whether the request demonstrates clear evidence that OWCP’s most recent merit
decision was in error.9 Its procedures provide that it will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607, if the claimant’s
request for reconsideration demonstrates clear evidence of error on the part of OWCP.10 In this
regard, OWCP will limit its focus to a review of how the newly submitted evidence bears on the
prior evidence of record.11
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.12 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error. Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error. It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP. To demonstrate clear evidence
of error, the evidence submitted must not only be of sufficient probative value to create a conflict
in medical opinion or establish a clear procedural error, but must be of sufficient probative value
to shift the weight of the evidence in favor of the claimant and raise a substantial question as to

5
5 U.S.C. § 8128(a); L.W., Docket No. 18-1475 (issued February 7, 2019); Y.S., Docket No. 08-0440 (issued
March 16, 2009).
6

20 C.F.R. § 10.607(a).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

8
G.G., Docket No. 18-1074 (issued January 7, 2019); E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D.
Faidley, Jr., 41 ECAB 104 (1989).
9

See 20 C.F.R. § 10.607(b); M.H., Docket No. 18-0623 (issued October 4, 2018); Charles J. Prudencio, 41 ECAB
499, 501-02 (1990).
10

L.C., Docket No. 18-1407 (issued February 14, 2019); M.L., Docket No. 09-0956 (issued April 15, 2010). See
also id. at § 10.607(b); supra note 7 at Chapter 2.1602.5 (February 2016).
11

J.M., Docket No. 19-1842 (issued April 23, 2020); J.W., Docket No. 18-0703 (issued November 14, 2018);
Robert G. Burns, 57 ECAB 657 (2006).
12

S.C., Docket No. 18-0126 (issued May 14, 2016); supra note 7 at Chapter 2.1602.5(a) (February 2016).

5

the correctness of OWCP’s decision. The Board makes an independent determination as to
whether a claimant has demonstrated clear evidence of error on the part of OWCP.13
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
OWCP’s regulations14 and procedures15 establish a one-year time limit for requesting
reconsideration, which begins on the date of the last merit decision issued in the case. A right to
reconsideration within one year also accompanies any subsequent merit decision on the issues.16
The most recent merit decision was an OWCP hearing representative’s January 16, 2018 decision
which found that appellant had established that the January 30, 2017 employment incident
occurred in the performance of duty, as alleged, but denied his traumatic injury claim because the
medical evidence was insufficient to establish a causal relationship between the accepted
employment incident and his diagnosed medical conditions. As his request for reconsideration
was not received by OWCP until March 18, 2019, more than one year after the January 16, 2018
decision, the Board finds that it was untimely filed. Because his request was untimely filed,
appellant must demonstrate clear evidence of error on the part of OWCP in having denied his
occupational disease claim.
In support of his untimely request for reconsideration, appellant, through his representative,
resubmitted medical reports from Drs. Hensley, Bucknell, Oh, Miller, Silvestri, and Ravdel, and
correspondence from Ms. Stewart, which were previously considered by OWCP, as well as new
progress notes and reports from the employing establishment medical center and Drs. Xu, Miller,
and Donahue that failed to address the causal relationship between appellant’s diagnosed right
gluteal, musculoskeletal, right knee, and right shoulder conditions and the January 30, 2017
employment incident. Appellant did not sufficiently explain how this evidence raised a substantial
question as to the correctness of OWCP’s January 16, 2018 merit decision.17
The Board, thus, finds that appellant has not raised an argument or submitted any evidence
that manifests on its face that OWCP committed an error in denying his traumatic injury claim.18

13

U.C., Docket No. 19-1753 (issued June 10, 2020).

14

20 C.F.R. § 10.607(a); see F.N., Docket No. 18-1543 (issued March 6, 2019); Alberta Dukes, 56 ECAB
247 (2005).
15
Supra note 7 at Chapter 2.1602.4 (February 2016); see L.A., Docket No. 19-0471 (issued October 29, 2019);
Veletta C. Coleman, 48 ECAB 367, 370 (1997).
16

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

17

See J.S., Docket No. 19-1203 (issued January 22, 2020); see also B.C., Docket No. 18-1496 (issued
May 22, 2019).
18

S.C., Docket No. 19-1424 (issued September 15, 2020); U.C., supra note 13.

6

Thus, the Board finds that his untimely request for reconsideration failed to demonstrate clear
evidence of error.19
On appeal appellant’s representative contends that appellant submitted sufficient medical
evidence to establish that his right shoulder injury and resultant June 1, 2018 right shoulder surgery
and resignation from the employing establishment were caused by the accepted January 30, 2017
employment incident. As explained above, the Board finds that the evidence submitted with the
untimely reconsideration request is insufficient to meet appellant’s burden of proof.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the May 24, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 10, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

19

Id.

7

